 328 NLRB No. 191NOTICE:  This opinion is subject to formal revision before publication in thebound  volumes of NLRB decisions.  Readers are requested to notify theExecutive Secretary, National Labor Relations Board, Washington,D.C.  20570, of any typographical or other formal errors so that cor-rections can be included in the bound volumes.Glenside Nursing Home and  District 1199J, NationalUnion of Hospital and Health Care Employees,AFSCME, AFLŒCIO. Case 22ŒCAŒ23154April 29, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENPursuant to a charge and an amended charge filed onFebruary 9 and March 3, 1999, respectively, the GeneralCounsel of the National Labor Relations Board issued a
complaint on March 5, 1999, alleging that the Respon-dent has violated Section 8(a)(5) and (1) of the NationalLabor Relations Act by refusing the Union™s request tobargain and to furnish information following the Union™s
certification in Case 22ŒRCŒ11537.  (Official notice is
taken of the ﬁrecordﬂ in the representation proceeding as
defined in the Board™s Rules and Regulations, Secs.102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).)  The Respondent filed an answer admitting inpart and denying in part the allegations in the complaint
and asserting defenses.On March 26, 1999, the General Counsel filed a Mo-tion for Summary Judgment.  On March 30, 1999, theBoard issued an order transferring the proceeding to theBoard and a Notice to Show Cause why the motion
should not be granted.  The Respondent filed a response
and the Charging Party has joined in the General Coun-sel™s motion.1The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentIn its answer and response, the Respondent admits itsrefusal to bargain and to furnish requested information,but attacks the validity of the certification on the basis of
its objections to the election in the representation pro-ceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior representa-tion proceeding.  The Respondent does not offer to ad-duce at a hearing any newly discovered and previouslyunavailable evidence, nor does it allege any special cir-cumstances that would require the Board to reexaminethe decision made in the representation proceeding.  We
therefore find that the Respondent has not raised any                                                       1 To the extent that the Respondent seeks a hearing on allegationscontained in the charge and amended charge but not in the instant com-plaint, its contention is without merit.  The unfair labor practice com-plaint, not the charge or amended charge, determines the issues to beresolved in this proceeding, and the complaint here is limited to allega-tions that the Respondent refused to bargain and to supply requestedinformation.representation issue that is properly litigable in this un-fair labor practice proceeding.  See Pittsburgh PlateGlass Co. v. NLRB, 313 U.S. 146, 162 (1941).  Accord-ingly, we grant the Motion for Summary Judgment.We also find that there are no issues warranting ahearing with respect to the Union™s request for informa-tion.  The Respondent admits that by letter dated January14, 1999, the Union requested that the Respondent fur-nish it with the following information:1. The complete name, address, social security numberand date of hire for all bargaining unit members.2. Weekly wage rates, including shift differentials, andsalary levels for all bargaining unit members by de-partment and by job classification (please providethis information broken down by day, evening andnight shifts, omitting all codes).3. Up-to-date seniority list for all bargaining unit mem-bers.4. Current job descriptions for all classifications repre-sented by the Union.5. Descriptions of all job evaluation procedures pres-ently in use.6. Listing and comprehensive description of all healthcare coverage, life or disability insurance, pensionor any other benefit provided to employees.  Pleaseinclude a copy of all plans, (where appropriate) and
the cost to the employer as well as the employee foreach benefit.The Respondent™s answer admits that it refused to fur-nish this information and, by reason of its denial that theUnion is the valid exclusive collective-bargaining repre-sentative, denies that the information requested is rele-vant and necessary for the Union™s role as the exclusivebargaining representative of the unit employees.  How-ever, it is well established, that with the exception of theemployees™ social security numbers requested above,2 therequested information is presumptively relevant and mustbe furnished on request.  See Trustees of Masonic Hall,261 NLRB 436 (1982), and Mobay Chemical Corp., 233NLRB 109 (1977).  The Respondent has not attempted torebut the relevance of the information requested by the
Union.Accordingly, we grant the Motion for Summary Judg-ment and will order the Respondent to bargain and tofurnish the requested information with the exception of
employee social security numbers.On the entire record, the Board makes the following                                                       2 See Sea-Jet Trucking Corp., 304 NLRB 67 (1991).  Accordingly,the employee social security numbers allegation is remanded to theRegional Director for further appropriate action. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2FINDINGS OF FACTI.  JURISDICTIONAt all material times the Respondent, an Ohio corpo-ration with an office and place of business in New Provi-dence, New Jersey, has been engaged in the provision ofnursing home services.  During the 12-month period pre-ceding the issuance of the complaint, the Respondent, inconducting its business operations described above, de-rived gross revenue in excess of $250,000 and purchasedand received goods and materials in excess of $50,000
directly from suppliers located outside the State of NewJersey.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESA.  The CertificationFollowing the election held April 30, 1998, the Unionwas certified on December 28, 1998, as the exclusivecollective-bargaining representative of the employees in
the following appropriate unit:All full-time and regular part-time CNA™s, activityaides, central supply clerks, cooks, dietary aides,housekeeping employees, laundry aides, maintenance
assistants and receptionists employed by the Employer
at its New Providence, New Jersey facility, but ex-cluding all office clerical employees, professional em-ployees, confidential employees, RNs, LPNs, manag-ers, guards and supervisors as defined in the Act.The Union continues to be the exclusive representative un-der Section 9(a) of the Act.B.  Refusal to BargainSince January 14, 1999, the Union has requested theRespondent, in writing, to bargain and to furnish infor-mation and, since January 28, 1999, the Respondent hasrefused.  We find that this refusal constitutes an unlawful
refusal to bargain in violation of Section 8(a)(5) and (1)of the Act.CONCLUSION OF LAWBy refusing on and after January 28, 1999, to bargainwith the Union as the exclusive collective-bargainingrepresentative of employees in the appropriate unit and to
furnish the Union requested information, the Respondent
has engaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(5) and (1) and Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has violated Section8(a)(5) and (1) of the Act, we shall order it to cease anddesist, to bargain on request with the Union, and, if anunderstanding is reached, to embody the understandingin a signed agreement.  We also shall order the Respon-dent to furnish the Union the information requested.To ensure that the employees are accorded the servicesof their selected bargaining agent for the period providedby the law, we shall construe the initial period of the cer-tification as beginning the date the Respondent begins tobargain in good faith with the Union.  Mar-Jac PoultryCo., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett Construction Co.,149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10thCir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Glenside Nursing Home, New Providence,New Jersey, its officers, agents, successors, and assigns,shall1.  Cease and desist from(a)  Refusing to bargain with District 1199J, NationalUnion of Hospital and Health Care Employees,AFSCME, AFLŒCIO, as the exclusive bargaining repre-sentative of the employees in the bargaining unit, andrefusing to furnish the Union information that is relevant
and necessary to its role as the exclusive bargaining rep-resentative of the unit employees.(b)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.  Take the following affirmative action necessary toeffectuate the policies of the Act.(a)  On request, bargain with the Union as the exclu-sive representative of the employees in the followingappropriate unit on terms and conditions of employment
and, if an understanding is reached, embody the under-standing in a signed agreement:All full-time and regular part-time CNA™s, activityaides, central supply clerks, cooks, dietary aides,housekeeping employees, laundry aides, maintenance
assistants and receptionists employed by the Employer
at its New Providence, New Jersey facility, but ex-cluding all office clerical employees, professional em-ployees, confidential employees, RNs, LPNs, manag-ers, guards and supervisors as defined in the Act.(b)  Furnish the Union the information it requested onJanuary 14, 1999.(c)  Within 14 days after service by the Region, post atits facility in New Providence, New Jersey, copies of theattached notice marked ﬁAppendix.ﬂ3  Copies of the no-tice, on forms provided by the Regional Director for Re-                                                       3 If this Order is enforced by a judgment of the United States courtof appeals, the words in the notice reading ﬁPosted by Order of theNational Labor Relations Boardﬂ shall read ﬁPosted Pursuant to aJudgment of the Unitedﬂ GLENSIDE NURSING HOME3gion 22 after being signed by the Respondent™s author-ized representative, shall be posted by the Respondentand maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted.  Reasonable steps shall be takenby the Respondent to ensure that the notices are not al-tered, defaced, or covered by any other material.  In theevent that, during the pendency of these proceedings, theRespondent has gone out of business or closed the facil-ity involved in these proceedings, the Respondent shallduplicate and mail, at its own expense, a copy of the no-tice to all current employees and former employees em-ployed by the Respondent at any time since January 28,1999.(d)  Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that the Respondent has taken tocomply.Dated, Washington, D.C.  April 29, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        MemberPeter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain with District 1199J,National Union of Hospital and Health Care Employees,AFSCME, AFLŒCIO, as the exclusive representative of
the employees in the bargaining unit, and WE WILL NOTrefuse to furnish the Union information that is relevantand necessary to its role as the exclusive bargaining rep-resentative of the unit employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL, on request, bargain with the Union and put inwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit:All full-time and regular part-time CNA™s, activityaides, central supply clerks, cooks, dietary aides,housekeeping employees, laundry aides, maintenanceassistants and receptionists employed by us at our New
Providence, New Jersey facility, but excluding all of-fice clerical employees, professional employees, confi-dential employees, RNs, LPNs, managers, guards andsupervisors as defined in the Act.WE WILL furnish the Union the information it requestedon January 14, 1999.                    GLENSIDE NURSING HOME